DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
Examiner notes the following from Sandler per the newly added limitation: Sandler teaches wherein the data collection device comprises a patient interface (14), which comprises a single microphone (single microphone; Column 2, Lines 5-10: ‘a fourth free microphone which may be placed adjacent to the Sternum of the patient for picking up breathing, cardiac and environ mental Sounds and the like which are to be Subtracted from the gastrointestinal Sounds and are treated as noise’). Examiner notes both the use of ‘comprising’ in the preamble of the claim as well as this limitation which leaves each limitation open ended. As currently claimed only the patient interface must comprise a single microphone. The data collection device is not limited to a single microphone, but merely that it must have a patient interface that has a single microphone. As currently claimed, it not even necessary that the patient interface and single microphone are the elements specifically used to generate the audio data that the spectral events are identified from.
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-14, 16-20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9179887 and claims 1-19 of U.S. Patent No. 10603006. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all either directed to a method, system, or computer readable medium for predicting gastrointestinal impairment by acquiring intestinal . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 and 4-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sandler (US Patent No. 6776766).
Regarding claim 1, Sandler teaches a method for predicting gastrointestinal impairment (Abstract), the method comprising: 
obtaining intestinal sounds with a data collection device of a patient to generate audio data (Figures 7-8; through elements 202; Column 5, Lines 5-20; ‘The microphones respectively are located to pick up multiple gastrointestinal sound sources from the human torso to provide analog signals to the computer 30.’) 
identifying by a processor predefined spectral events in the audio data that are predictive of subsequent gastrointestinal impairment, the predefined spectral events being defined by predefined parameters (Column 5, Lines 9-13; ‘determines the spectra and the duration of the individual gastrointestinal events’; Table 1; Column 8, Lines 17-23); and 
wherein the data collection device comprises a patient interface (14), which comprises a single microphone (single microphone; Column 2, Lines 5-10: ‘a fourth free microphone which may be placed adjacent to the Sternum of the patient for picking up breathing, cardiac and environ mental Sounds and the like which are to be Subtracted from the gastrointestinal Sounds and are treated as noise’; Examiner notes both the use of ‘comprising’ in the preamble of the 
predicting a likelihood of subsequent gastrointestinal impairment relative to the predefined spectral events (Figure 8; step 226; Column 8, Lines 23-28; ‘for providing diagnoses with probabilities’).
Regarding claim 2, Sandler teaches wherein the patient interface is a non-invasive external device (Figure 3).
Regarding claim 4, Sandler teaches wherein the predefined parameters include frequency of the predefined spectral events and the frequency is in the range of approximately 900 to 20,000 Hertz (Figure 44; range 900 to 2000 Hz).
Regarding claim 5, Sandler teaches wherein the predefined parameters include duration of the predefined spectral events and the duration is in the range of approximately 5 to 600 milliseconds (Figure 4; range 0 to 1000 ms).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandler (US Patent No. 6776766).
Regarding claim 6, Sandler teaches wherein the predefined parameters include minimum separation in time of the predefined spectral events from other spectral events and the minimum separation in time is approximately 20 milliseconds (Table 2; even spacing threshold 5-30ms). The applicant’s specification provides no specifical reasoning or critical functionality for the use of a minimum separation time of 20 ms, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the minimum separation time of 20 ms as desired by the user as a matter of routine engineering design choice.
Regarding claim 7, Sandler teaches the use of a threshold to filter out noise (Column 11, Lines 18-42) but is silent on specifically on wherein the predefined parameters include signal- to-noise ratio of the predefined spectral events and the signal-to-noise ratio threshold is approximately 10 decibels. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a threshold of 10 decibels, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the threshold of 10 decibels as desired by the user as a matter of routine engineering design choice.
Claims 10-14, 16-20, 22-23, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandler (US Patent No. 6776766) in view of Mansy et al. (US 2002/0156398).
claim 10, Sandler teaches a non-transitory computer-readable medium including program instructions that when executed by a processor cause the processor (Abstract; Column 1, Lines 16-24) to perform the following actions: 
Identifying, by a processor (52), predefined spectral events in audio data obtained from intestinal sounds of a patient using a data collection device (26 and 30, being considered the data collection device), the predefined spectral events being defined by predefined parameters and predictive of subsequent gastrointestinal impairment (Column 5, Lines 9-13; ‘determines the spectra and the duration of the individual gastrointestinal events’; Table 1; Column 8, Lines 17-23); and
Wherein the data collection device comprises a patient interface (14), which comprises a single microphone (single microphone; Column 2, Lines 5-10: ‘a fourth free microphone which may be placed adjacent to the Sternum of the patient for picking up breathing, cardiac and environ mental Sounds and the like which are to be Subtracted from the gastrointestinal Sounds and are treated as noise’; Examiner notes both the use of ‘comprising’ in the preamble of the claim as well as this limitation which leaves each limitation open ended. As currently claimed only the patient interface must comprise a single microphone. The data collection device is not limited to a single microphone, but merely that it must have a patient interface that has a single microphone); and
predicting a likelihood of subsequent gastrointestinal impairment relative to the predefined spectral events (Figure 8; step 226; Column 8, Lines 23-28; ‘for providing diagnoses with probabilities’), 
Sandler is silent on the prediction including counting the number of spectral events and comparing that to an index.
Mansy teaches wherein predicting the likelihood of subsequent gastrointestinal impairment comprises counting the total number of spectral events that occurred in a predefined 
It would have been obvious to one of ordinary skill in the art to have modified Sandler with Mansy because it allows for the ability to measure gastrointestinal activity in a manner that is highly accurate yet inexpensive, less invasive, more portable, and less time consuming (Paragraphs 0007-0008 of Mansy).
Regarding claim 11, Sandler teaches wherein the predefined parameters include frequency of the predefined spectral event and the frequency is in the range of approximately 900 to 20,000 Hertz (Figure 44; range 900 to 2000 Hz).
Regarding claim 12, Sandler teaches wherein the predefined parameters include duration of the predefined spectral event and the duration is in the range of approximately 5 to 600 milliseconds (Figure 4; range 0 to 1000 ms).
Regarding claim 13, Sandler teaches wherein the predefined parameters include minimum separation in time of the predefined spectral event from other spectral events and the minimum separation in time is approximately 20 milliseconds (Table 2; even spacing threshold 5-30ms). The applicant’s specification provides no specifical reasoning or critical functionality for the use of a minimum separation time of 20 ms, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the minimum separation time of 20 ms as desired by the user as a matter of routine engineering design choice.
Regarding claim 14, Sandler teaches the use of a threshold to filter out noise (Column 11, Lines 18-42) but is silent on specifically on wherein the predefined parameters include signal-to-noise ratio of the predefined spectral event and the signal-to-noise ratio threshold is approximately 10 decibels. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a threshold of 10 decibels, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 16, Sandler teaches a system for predicting gastrointestinal impairment (Abstract), the system comprising: 
a device to identify predefined spectral events in audio data using a data collection device obtained from intestinal sounds of a patient, the predefined spectral events being defined by predefined parameters and predictive of subsequent gastrointestinal impairment (Column 5, Lines 9-13; ‘determines the spectra and the duration of the individual gastrointestinal events’; Table 1; Column 8, Lines 17-23), the device further being configured to predict the likelihood of subsequent gastrointestinal impairment relative to the predefined spectral events (Figure 8; step 226; Column 8, Lines 23-28; ‘for providing diagnoses with probabilities’).
Wherein the data collection device comprises a patient interface (14), which comprises a single microphone (single microphone; Column 2, Lines 5-10: ‘a fourth free microphone which may be placed adjacent to the Sternum of the patient for picking up breathing, cardiac and environ mental Sounds and the like which are to be Subtracted from the gastrointestinal Sounds and are treated as noise’; Examiner notes both the use of ‘comprising’ in the preamble of the claim as well as this limitation which leaves each limitation open ended. As currently claimed only the patient interface must comprise a single microphone. The data collection device is not limited to a single microphone, but merely that it must have a patient interface that has a single microphone); and
Sandler is silent on the prediction including counting the number of spectral events and comparing that to an index.
Mansy teaches wherein the device predicts the likelihood of subsequent gastrointestinal impairment by counting a total number of spectral events that occurred in a predefined period of time and comparing the total number to an index that gauges a risk of subsequent gastrointestinal impairment based on the predefined spectral events (Paragraph 0045).

Regarding claim 17, Sandler teaches wherein the predefined parameters include frequency of the predefined spectral events and the frequency is in the range of approximately 900 to 20,000 Hertz (Figure 44; range 900 to 2000 Hz).
Regarding claim 18, Sandler teaches wherein the predefined parameters include duration of the predefined spectral events and the duration is in the range of approximately 5 to 600 milliseconds (Figure 4; range 0 to 1000 ms).
Regarding claim 19, Sandler teaches wherein the predefined parameters include minimum separation in time of the predefined spectral events from other spectral events and the minimum separation in time is approximately 20 milliseconds (Table 2; even spacing threshold 5-30ms). The applicant’s specification provides no specifical reasoning or critical functionality for the use of a minimum separation time of 20 ms, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the minimum separation time of 20 ms as desired by the user as a matter of routine engineering design choice.
Regarding claim 20, Sandler teaches the use of a threshold to filter out noise (Column 11, Lines 18-42) but is silent on specifically on wherein the predefined parameters include signal- to-noise ratio of the predefined spectral events and the signal-to-noise ratio threshold is approximately 10 decibels. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a threshold of 10 decibels, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the threshold of 10 decibels as desired by the user as a matter of routine engineering design choice.
claim 25, Sandler teaches wherein the data collection device (26 and 30) docks with the patient monitoring system and collects the intestinal sounds of the patient (Column 5, Lines 27-30; docks interpreted as connects).
Allowable Subject Matter
Claims 3 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791